Citation Nr: 0945935	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  04-19 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that the Veteran has been evaluated as 
totally disabled by service-connected disabilities for over 
nine years (an individual unemployability rating effective 
from June 2000, and a schedular 100 percent rating effective 
from May 2004).

This claim was previously before the Board in September 2007 
and September 2008, at which time the Board remanded the 
Veteran's claim for additional development.  The requested 
development has been completed, and the claim is properly 
before the Board for appellate consideration.



FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the Veteran's currently claimed skin 
disorder is related to his military service.



CONCLUSION OF LAW

A current skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

In April 2002, December 2003, and May 2004, VA sent the 
Veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed him that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  
He was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain, any supportive evidence pertinent to his claim.  
See 38 C.F.R. § 3.159(b)(1).  Although no longer required, 
the appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2002 rating 
decision, August 2003 SOC, March 2004 SSOC, May 2008 SSOC, 
and August 2009 SSOC explained the basis for the RO's action, 
and the SOC and SSOCs provided him with additional periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

The Veteran's claim was remanded by the Board in September 
2008 in order to obtain a VA examination.  Compliance by the 
Board or the RO with remand instructions is neither optional 
nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Furthermore, it is noted that the Veteran is 
currently incarcerated, and that the duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement, because such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  38 U.S.C.A. § 5107(a); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995). 

The record shows that personnel at the prison where the 
Veteran is incarcerated, and the local VA medical center 
(VAMC), were contacted several times from May 2009 to July 
2009 in an attempt to schedule the Veteran for a VA 
examination.  It was not possible for the Veteran to go to 
the VAMC for an examination, and VAMC personnel were not 
licensed to go to the prison for an examination.  
Furthermore, the VAMC staff was unable to coordinate with 
prison officials to set up an examination on a fee basis.  
Therefore, although the Veteran was not scheduled for an 
examination, the Board finds that such an examination is 
infeasible, and that therefore the duty to assist in regard 
to a VA examination has been satisfied.  See 38 C.F.R. 
§ 3.159.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.




In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(d) (2009).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present 


disability and the symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, supra, at 253 (lay evidence of in-
service incurrence is sufficient in some circumstances to 
establish service connection).

As provided by 38 U.S.C. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit Court has stated that 
competent medical evidence is not required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Instead, under 
section 1154(a), lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when a lay person is 
competent to identify the medical condition, the lay person 
is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The Veteran's service treatment records (STRs) show that in 
March 1970 he was diagnosed with acute urticaria, which was 
thought to be an allergic reaction to laundry detergent 
because only the area of the body covered by clothes was 
affected.  The STRs do not show complaints, treatment, or a 
diagnosis of any other skin disorders.

VA treatment records show that in November 1975 the Veteran 
was noted to have had a rash on his hands for a year.  In 
January 1978 he was found to have a skin rash on his hands 
and waist.  He was diagnosed with dermatitis of the hands.  
He underwent a dermatology consultation in March 1978 due to 
chronic dermatitis of the hands and wrist and a rash on the 
legs.  He was diagnosed with tinea and prescribed medication.  
Treatment notes from the following month indicate that his 
dermatitis was clear.  The Veteran's post-service treatment 
records as a member of the Reserve, which go to 1993, do not 
show complaints or diagnoses of any skin disorder.

November 1997 VA treatment notes indicate that the Veteran 
complained of rashes on his groin, legs, and feet, including 
his toenails, for three weeks.  The soles of his feet were 
noted to be pink, with scaling, and the toenails were thick 
and yellow.  There was also a scaling rash on the right inner 
thighs and groin.  

At July 2001 VA treatment the Veteran complained of 
fingernails and toenails falling off, and of a rash that had 
appeared on and off since he was in Vietnam.  In January 2002 
he had a VA consultation due to complaints of dermatitis of 
the feet and nails falling off since Vietnam.  He was found 
to have thick, dystrophic toenails, and he reported that it 
was treated once in the 1980s with pills he took for six 
months.  The treating physician noted that the Veteran had 
thick, dystrophic toenails and tinea pedis.  He was diagnosed 
with onychomycosis.

S.N., M.D., a VA physician, wrote in July 2002 that he had 
treated the Veteran for a fungal infection in his feet and 
toenails.  Based on the Veteran's history and the conditions 
surrounding his tour in Vietnam, Dr. N felt it was more 
likely than not that the Veteran's fungal infection was 
related to his time in the military.  

The Veteran had a VA examination in March 2003.  The examiner 
noted that he had developed urticaria or hives while in 
Vietnam that were treated by local injections, creams, and 
Darvon.  It was thought that the urticaria was related to a 
detergent used to launder clothes at the installation.  The 
VA examiner also noted the post-service skin disorders 
discussed above, and observed that the antifungal treatment 
had resolved almost all of the skin lesions.  The only recent 
lesions were thickened toenails.  The Veteran complained of 
an itchy, scaly, oftentimes bleeding rash to the groin, 
buttocks, trunk, and feet at the examination.  On clinical 
evaluation, he had thick and dystrophic nails at both great 
and second toenails.  There was also some exfoliated skin on 
the plantar surfaces on each foot but no active erythematous 
or weeping lesions.  There were no scaly plaques or ulcers, 
capillary refill was immediate, and neurovascular bundles 
were intact.  The examiner diagnosed the Veteran with 
onychomycosis, mild.  He noted that the Veteran had no 
active, significant skin disease, and expressed the opinion 
that there was no evidence that the acute urticaria in 1970 
had any causal relationship to any current fungal or other 
skin manifestations.  It was noted that the Veteran's current 
skin disorder was "extremely common" and not specifically 
related to Vietnam in any particular way.

The Veteran had thick dystrophic toenails at August 2003 VA 
podiatry treatment.  He stated that it was treated once in 
the 1980s with pills that he took for six months.  He wanted 
to use creams because he was concerned about the number of 
oral medications he was taking.  At August 2003 VA treatment 
with Dr. N, his groin rash was noted to be controlled with 
creams.  Dr. N wrote in a statement submitted to VA in 
October 2003 that the Veteran had a chronic rash in his groin 
and body that was due to a fungal rash.  He continued that, 
"[a]ccording to the Veteran's military records he most 
likely than not acquired it during his military service."

At March 2004, June 2004, and September 2004 VA treatment the 
Veteran presented with thick, dystrophic toenails and said 
that he did not wish to take Lamisil tablets.  The Veteran 
was noted to have thick dystrophic toenails and he was 
diagnosed with onychomycosis.  He was to use Spectazole 
cream, and his toenails were debrided.  March 2006 treatment 
records from the California Department of Corrections 
indicate that the Veteran was prescribed econazole nitrate 1-
percent cream to use as needed.




In June 2009 the VA physician who had conducted the March 
2003 VA examination reviewed the Veteran's claims file.  He 
wrote that he was unable to render a new diagnosis without 
examining the Veteran.

Reviewing the medical evidence of record, it is noted that 
there are conflicting opinions of record regarding whether 
the Veteran's skin disorders are related to his active 
service.  Where the record contains both positive and 
negative evidence addressing whether a veteran's claimed 
condition is related to military service, it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans, supra; see also Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Dr. N's opinion that the Veteran's current fungal infection 
is related to his time in the military is of limited 
probative value, because he did not provide any reasoning in 
support of his conclusion.  It has been held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).  In July 
2002 he indicated that, based upon the Veteran's history and 
the conditions surrounding his tour in Vietnam, it is more 
likely than not that the Veteran's current fungal infection 
is related to his time in the military.  Dr. N wrote in 
October 2003 that "[a]ccording to the Veteran's military 
records he most likely than not acquired [his rash] during 
his military service."  Dr. N did not identify the military 
records to which he was referring, but the Board notes that 
the March 1970 acute urticaria 


during service appears from the record to have been of a 
transient nature, given the lack of follow-up complaints by 
the Veteran and the lack of subsequent in-service treatment.

The March 2003 VA examiner opined that there was no evidence 
that the acute urticaria in 1970 had any causal relationship 
to any current fungal or other skin manifestations.  It was 
noted that the Veteran's current skin disorder was 
"extremely common" and not specifically related to Vietnam 
in any particular way.  The VA examiner noted the post-
service skin disorders and that the antifungal treatment 
resolved almost all of the skin lesions.  The only recent 
lesions at the time of the March 2003 examination were 
thickened toenails.  The examiner diagnosed the Veteran with 
onychomycosis, mild.  He noted that the Veteran had no 
active, significant skin disease

We recognize the sincerity of the arguments advanced by the 
Veteran that his skin disorder is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra.  However, a skin 
disorder requires specialized training for a determination as 
to diagnosis and causation, and is therefore not susceptible 
of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for a skin disorder, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a skin disorder is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


